08-3978-ag
         Saravia v. Holder
                                                                                          BIA
                                                                                     Straus, IJ
                                                                                A 200 127 793
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 7 th day of December, two thousand nine.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                      Circuit Judges.
11       ______________________________________
12
13       GERMAN SARAVIA,
14                Petitioner,
15
16                           v.                                 08-3978-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL, *
20                Respondent.
21       ______________________________________

                  *
               Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr., is
         automatically substituted for former Attorney General
         Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:        Hamza Ma’ayergi, Stamford,
 2                          Connecticut.
 3
 4   FOR RESPONDENT:        Tony West, Assistant Attorney
 5                          General; Anthony P. Nicastro, Senior
 6                          Litigation Counsel; Drew C.
 7                          Brinkman, Trial Attorney, Office of
 8                          Immigration Litigation, United
 9                          States Department of Justice,
10                          Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       German Saravia, a native and citizen of El Salvador,

17   seeks review of a July 15, 2008 order of the BIA affirming

18   the August 27, 2007 decision of Immigration Judge (“IJ”)

19   Michael W. Straus, which denied Saravia’s application for

20   asylum, withholding of removal, and relief under the

21   Convention Against Torture (“CAT”).    In re German Francisco

22   Saravia, No. A 200 127 793 (B.I.A. July 15, 2008), aff’g No.

23   A 200 127 793 (Immig. Ct. Hartford, CT Aug. 27, 2007).     We

24   assume the parties’ familiarity with the underlying facts

25   and procedural history in this case.

26       When the BIA adopts the decision of the IJ and

27   supplements the IJ’s decision, we review the decision of the



                                  2
1    IJ as supplemented by the BIA.     See Yan Chen v. Gonzales,

2    417 F.3d 268, 271 (2d Cir. 2005).     We review the agency’s

3    factual findings under the substantial evidence standard.

4    8 U.S.C. § 1252(b)(4)(B); see also Manzur v. DHS, 494 F.3d

5    281, 289 (2d Cir. 2007).    We review de novo questions of law

6    and the application of law to undisputed fact.     See

7    Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

8        The agency did not err in denying Saravia’s application

9    for asylum.    In order to establish eligibility for asylum

10   based on membership in a particular social group, the alien

11   must establish both that the group itself was cognizable

12   (i.e. defined with sufficient particularity and socially

13   visible), see Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73 (2d

14   Cir. 2007), and that the alleged persecutors targeted the

15   alien “on account of” his membership in that group, see

16   8 U.S.C. § 1101(a)(42).    Moreover, the applicant’s status as

17   a member of that group, and not some other factor, must be a

18   central reason why that individual is targeted for

19   persecution.    See 8 U.S.C. § 1158(b)(1)(B).   Here, the BIA

20   apparently assumed that Saravia’s proposed group, his

21   family, was cognizable.    See Gonzales v. Thomas, 547 U.S.

22   183, 184-87 (2006) (remanding to the agency to determine


                                    3
1    whether membership in a family may constitute a particular

2    social group for purposes of asylum eligibility).   Instead,

3    it found that Saravia failed to establish that he would be

4    persecuted “on account of” his family ties.   That finding

5    was not in error.

6        Saravia argues that his brother’s murder “was not just

7    a random act of violence motivated by financial gain” but

8    rather “a direct act of violence taken by the gang based on

9    their envy of the Saravia family since they lived their life

10   by rule of law, refusing to participate in criminal acts.”

11   However, in finding that Saravia failed to establish a nexus

12   to a protected ground, the IJ determined that: (1) the fact

13   that the gang stole Saravia’s brother’s wallet indicated

14   that robbery, not family kinship, was the motivating factor

15   behind the crime; (2) the threats made to Saravia’s family

16   members were due to the gang’s fear of “vengeance” and the

17   perception that Saravia may have money after relocating to

18   the United States; and (3) the gang’s subsequent murder of

19   two other individuals unrelated to Saravia indicated that

20   “the situation faced by [Saravia] is, unfortunately, the

21   same that faces a lot of people in El Salvador, namely, the

22   random violence that goes on in that country.”   The BIA made



                                  4
1    similar findings.    Because substantial evidence supports the

2    agency’s determination that the harm Saravia feared would

3    not be perpetrated “on account of” his status as a member of

4    his family, it did not err in denying Saravia’s application

5    for asylum.    8 U.S.C. §§ 1158(b)(1)(B); 1252(b)(4)(B).

6        Finally, Saravia waived his claims for withholding of

7    removal and CAT relief by failing to raise those claims in

8    his brief.    See Yueqing Zhang v. Gonzales, 426 F.3d 540, 541

9    n.1, 545 n.7 (2d Cir. 2005).

10       For the foregoing reasons, the petition for review is

11   DENIED.   As we have completed our review, any stay of

12   removal that the Court previously granted in this petition

13   is VACATED, and any pending motion for a stay of removal in

14   this petition is DISMISSED as moot. Any pending request for

15   oral argument in this petition is DENIED in accordance with

16   Federal Rule of Appellate Procedure 34(a)(2), and Second

17   Circuit Local Rule 34(b).

18                                FOR THE COURT:
19                                Catherine O’Hagan Wolfe, Clerk
20
21
22                                By:___________________________




                                    5